DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed on 03/01/2021. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/01/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes Rahardjo et al. (US 10,366,025; Hereinafter “Rahardjo”), Zimmer (US 2004/0073806), and Maddukuri et al. (US 2022/0210229; Hereinafter “Maddukuri”). However, none of Rahardjo, Zimmer, and Maddukuri, teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10, and 15. For example, none of the cited prior art teaches or suggest the steps of “receiving, at a certificate authority (CA), a certificate signing request (CSR) from the BMC of a platform, wherein a cryptographic audit session log between a provisioning service of the platform and a security coprocessor of the platform is received along with the CSR; determining, from the cryptographic audit session log, a first time associated with the security coprocessor when a provisioning protocol is initiated with the BMC; determining, from the cryptographic audit session log, a second time associated with the security coprocessor when a private key challenge protocol is completed with the BMC; and validating the CSR from the BMC based on a difference between the first time and second time.” As a result, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437